The Honorable Bill Mills State Representative P.O. Box 1378 Searcy, Arkansas 72143
Dear Representative Mills:
This is in response to your request for an opinion on the following question:
  Is there any law that would prohibit the establishment of a penal, correctional or detention facility operated by a private corporation in Arkansas?
Specifically, you note that the Woodruff County Quorum Court has been contacted by a private company which is "considering placing a detention center in Woodruff County."
It is my opinion that the Arkansas staututes, specifically, A.C.A. § 12-50-101 et seq. (Supp. 1989) allow for private management and operation of prison facilities under certain circumstances. That subchapter is entitled the "Corrections Cooperative Endeavors and Private Management Act," and provides that the "Department of Corrections, and any political subdivision are authorized to enter into contracts with each other and with prison contractors for the financing, acquiring, constructing, and operating of facilities." A.C.A. § 12-50-106(a) (Supp. 1989).
The subchapter, however, as noted in Opinion No. 88-221, (a copy of which is enclosed), contemplates the Department of Correction or a political subdivision contracting with a private entity to supply correctional services. The private provider is likely not prohibited by law from building a prison or correction facility on its own, but as a practical, and legal, matter it appears that the provider will have to contract with the governmental entity for the provision of its services. The governmental entity must, in such a case, observe all of the requirements of A.C.A. §12-50-101 et seq.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.
Sincerely,
WINSTON BRYANT Attorney General
WB:arb